The information in this prospectus supplement is not complete and may be changed.This prospectus supplement and the attached prospectus are not an offer to sell and they are not soliciting an offer to buy these securities in jurisdictions where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(5) Registration No. 333-139130 Subject to Completion Preliminary Prospectus Supplement, Dated June 4, 2007 PROSPECTUS SUPPLEMENT (To prospectus dated May2, 2007) $772,312,000 Merrill Auto Trust Securitization 2007-1 Issuing Entity ML Asset Backed Corporation Depositor Merrill Lynch Bank USA U.S. Bank National Association CenterOne Financial Services LLC Sponsor Master Servicer Receivables Servicer The issuing entity is offering the following securities: Class A-1 Notes Class A-2 Notes Class A-3 Notes Class A-4 Notes Class B Notes Class C Notes Total Principal Amount $167,100,000 $156,000,000 $174,000,000 $187,630,000 $51,753,000 $35,829,000 $772,312,000 Interest Rate [•]% [•]% One-Month LIBOR plus [•]% One-Month LIBOR plus [•]% [•]% [•]% Final Scheduled Payment Date June16, 2008 January15, 2010 March15, 2011 December16, 2013 December16, 2013 December16, 2013 Price to Public(1) [•]% [•]% [•]% [•]% [•]% [•]% $[•] Underwriting Discount [•]% [•]% [•]% [•]% [•]% [•]% $[•] Proceeds to Depositor [•]% [•]% [•]% [•]% [•]% [•]% $[•](2) (1)Plus accrued interest, if any, from [•], 2007. (2)Before deducting other expenses estimated at $[•]. Before you purchase any of these securities, be sure you read this prospectus supplement and the attached prospectus, especially the risk factors beginning on page S-13 of this prospectus supplement and on page 8 of the prospectus. These securities are issued by the issuing entity.The securities are obligations of the issuing entity only and not of ML Asset Backed Corporation, the sponsor, the master servicer, the receivables servicer, the administrator, the swap counterparty or any of their respective affiliates. ·
